      Case 2:21-cv-00130-WHA-CSC Document 9 Filed 06/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JERRY DONALD BILLINGSLEY,                   )
#303 088,                                   )
                                            )
               Plaintiff,                   )
                                            )
         v.                                 )   CASE NO. 2:21-CV-130-WHA-CSC
                                            )
WARDEN COOK, et al.,                        )
                                            )
               Defendants.                  )


                                         ORDER

         This case is before the Court on a Recommendation of the Magistrate Judge entered

on May 13, 2021. Doc. 8. There being no timely objections filed to the Recommendation,

and after an independent review of the file, the Recommendation is ADOPTED, and it is

hereby

         ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff

to comply with the orders of the Court and to prosecute this action.

         Final Judgment will be entered separately.

         Done, this 3rd day of June 2021.


                                       /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
